Appeal by employer and insurance carrier from an award to the claimant. It is the contention of the appellant that the record does not contain facts sufficient to sustain a finding of an accidental injury received in the course of the employment. On or about March 16, 1936, while engaged in Ms regular occupation, and while loading wooden blocks onto a truck, a sliver of wood penetrated the left wrist of the claimant, causing an infection of the left wrist which resulted in the disability for wMeh the award herein was made. The evidence sustains the award as to an accidental injury arising out of and in the course of Ms employment. Award unanimously affirmed, with costs to the State Industrial Board. Present —■ Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ.